         Case 1:19-cv-06570-PKC-JO Document 23 Filed 05/29/20 Page 1 of 2 PageID #: 117




                         May 29, 2020

                         VIA CM/ECF

                         Honorable Pamela K. Chen
                         United States District Judge
                         Eastern District of New York
                         225 Cadman Plaza East
                         Brooklyn, NY 11201

                              Re: Bing Guan, et al. v. Chad F. Wolf, et al.,
                                  Civil No. 19-CV-6570 (PKC/JO)
LEGAL DEPARTMENT         Dear Judge Chen,
National Office
125 Broad Street,              Plaintiffs’ counsel respectfully request a 21-day extension of time to
18th Floor               serve their brief in opposition to Defendants’ motion to dismiss, served
New York, NY 10004
Tel: (212) 549-2644
                         on Plaintiffs on May 21, 2020. Per this Court’s minute order dated April
Fax: (212) 549-2644      3, 2020, Plaintiffs are due to serve their opposition brief by June 26, 2020.
aclu.org                 Plaintiffs respectfully request the desired extension of time due to the
                         press of other business, including litigation deadlines in other cases. This
Susan N. Herman
President                is the Plaintiffs’ first requested extension of time to respond to this
                         motion.
Anthony D. Romero
Executive Director              We have conferred with counsel for the Defendants and have been
Richard Zacks
                         authorized by them to inform the Court that Defendants do not oppose the
Treasurer                requested extension.

                                 If our request is approved, the Plaintiffs’ deadline to serve our
                         opposition brief would be July 17, 2020, and the Defendants’ deadline to
                         serve their reply and file the fully-briefed motion would be August 14,
                         2020.

                                                              Respectfully submitted,

                                                              s/ Esha Bhandari
                                                              Esha Bhandari
                                                              Scarlet Kim
                                                              AMERICAN CIVIL LIBERTIES
                                                              UNION FOUNDATION
                                                              125 Broad Street,
                                                              18th Floor
                                                              New York, NY 10004
                                                              (212) 549-2500 (phone)
                                                              (212) 549-2583 (fax)
                                                              ebhandari@aclu.org
                                                              scarletk@aclu.org
Case 1:19-cv-06570-PKC-JO Document 23 Filed 05/29/20 Page 2 of 2 PageID #: 118




    Antony Gemmell                        Mitra Ebadolahi
    Christopher Dunn                      Sarah Thompson
    NEW YORK CIVIL LIBERTIES              AMERICAN CIVIL LIBERTIES UNION
    UNION FOUNDATION                      FOUNDATION OF SAN DIEGO &
    125 Broad Street,                     IMPERIAL COUNTIES
    19th Floor                            P.O. Box 87131
    New York, NY 10004                    San Diego, CA 92138-7131
    (212) 607-3300 (phone)                (619) 232-2121 (phone)
    (212) 607-3318 (fax)                  (619) 232-0036 (fax)
    agemmell@nyclu.org                    mebadolahi@aclusandiego.org
    cdunn@nyclu.org                       sthompson@aclusandiego.org



                                              Counsel for Plaintiffs

   cc: By CM/ECF

   F. Franklin Amanat
   Ekta R. Dharia
   Assistant U.S. Attorneys




                                      2
